                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

CHAD ERIC BJORK,                                  CV 18–107–H–DLC–JTJ

                     Plaintiff,

vs.                                                       ORDER

CHRISTINE SLAUGHTER, et al.,

                      Defendants.

      On February 13, 2020, United States Magistrate Judge John Johnston

entered his Order denying Montana State Prisoner Chad Eric Bjork’s Motion to

Compel, Motion to Supplement Complaint, and Motion to E-File Documents.

(Doc. 49.) Bjork objects and so the Court will review for clear error. 28 U.S.C. §

636(b)(1)(A).

      I.    Motion to Compel

      Judge Johnston denied Bjork’s Motion to Compel because Bjork failed to

comply with the Court’s Local Rules requiring, in pertinent part, that Bjork

conference with opposing counsel and attempt to resolve the dispute prior to

bringing a motion. (Doc. 49 at 2.) In his objections, Bjork explains that he has no

ability to have a direct dialogue with opposing counsel. (Doc. 50 at 1.) Yet, recent

filings in this case indicate that Bjork has been in communication with opposing

counsel. (See Doc. 53 at 2.) While the Court appreciates the added difficulty that

                                         1
incarceration lends to the equation, Bjork does not explain why he is unable to call

opposing counsel or communicate in writing. There is no clear error in Judge

Johnston’s decision to deny Bjork’s Motion to Compel.

      II.    Motion to Supplement

      Judge Johnson denied Bjork’s Motion to Supplement Complaint as

untimely. (Doc. 49 at 2.) Bjork filed his motion to supplement nearly four months

after the deadline to amend the pleadings. (Id.) Judge Johnston determined that

Bjork failed to show good cause for his failure to comply with the deadlines. (Id.)

Bjork explains that his motion to supplement, which raises four new claims, is not

a motion to amend the pleadings (Doc. 50 at 2), but this is semantics. Bjork has

not demonstrated good cause to add new claims to his existing lawsuit, particularly

given that discovery is quickly coming to a close. (See Doc. 56.) Judge Johnston

did not clearly err in denying Bjork’s motion.

      III.   Motion to E-File Documents

      Bjork’s Motion to E-File Documents requested that he be able to send all

documents intended for opposing counsel through the E-filing system. Judge

Johnston denied Bjork’s motion because the E-Filing Project is not a

communication tool for the parties. (Doc. 49 at 3.) In his objections, Bjork again

expresses the difficulty he has had communicating with opposing counsel. The

Court trusts that, in the process of resolving the various discovery disputes (see

                                          2
Doc. 53) opposing counsel will make every effort to iron out any remaining

communication difficulties so that both parties may fully respond to all discovery

requests. Nevertheless, there is no clear error in Judge Johnston’s decision to deny

Bjork’s Motion to E-File.

      IT IS ORDERED that Bjork’s Objection (Doc. 50) is DENIED.

      DATED this 3rd day of April, 2020.




                                         3
